495 So. 2d 110 (1986)
Ex parte State of Alabama.
(Re Louie Clayton MOODY, alias v. STATE).
85-1035.
Supreme Court of Alabama.
July 25, 1986.
Charles A. Graddick, Atty. Gen., and Martha Gail Ingram, Asst. Atty. Gen., for petitioner.
Kathleen M. Warren, Gadsden, for respondent.
HOUSTON, Justice.
In its petition for certiorari, the State maintains that in reversing the defendant's conviction the Court of Criminal Appeals, 495 So. 2d 104 erred, because, the State says, defense counsel, on cross-examination of witness Eastland, failed to lay a proper predicate before attempting to show bias. The State argues that defense counsel was required to question Eastland about the state of her feelings toward the defendant before asking her if she had been indicted on drug charges. However, such an inquiry is not a condition precedent to questioning an adverse witness concerning matters tending to show his or her bias toward the defendant. Wells v. State, 292 Ala. 256, 292 So. 2d 471 (1973).
WRIT DENIED.
TORBERT, C.J., and MADDOX, ALMON and BEATTY, JJ., concur.